Exhibit 10.3

AEGIS COMMUNICATIONS GROUP, INC.

SECOND AMENDED AND RESTATED

1998 STOCK OPTION PLAN

(As Amended Through December 28, 2005)

1. Purpose of the Plan. This Plan shall be known as the Aegis Communications
Group, Inc. Amended and Restated 1998 Stock Option Plan. The purposes of the
Plan are (i) to attract and retain the best available personnel for positions of
substantial responsibility, (ii) to attract and retain directors and advisory
directors with a high degree of training, experience and ability and (iii) to
provide incentives to such personnel, directors and advisory directors to
promote the success of the business of Aegis Communications Group, Inc. and its
subsidiaries.

Certain options granted under this Plan are intended to qualify as “incentive
stock options” pursuant to Section 422 of the Internal Revenue Code of 1986, as
amended from time to time, while certain other options granted under the Plan
will constitute nonqualified options.

2. Definitions. As used herein, the following definitions shall apply:

(a) “Board” means the Board of Directors of the Corporation.

(b) “Common Stock” means the Common Stock, $.01 par value per share, of the
Corporation. Except as otherwise provided herein, all Common Stock issued
pursuant to the Plan shall have the same rights as all other issued and
outstanding shares of Common Stock, including but not limited to voting rights,
the right to dividends, if declared and paid, and the right to pro rata
distributions of the Corporation’s assets in the event of liquidation.

(c) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

(d) “Committee” means the committee described in Section 18(a) that administers
the Plan.

(e) “Corporation” means Aegis Communications Group, Inc., a Delaware
corporation.

(f) “Date of Grant” means the date on which an Option is granted pursuant to
this Plan or, if the Committee so determines, the date specified by the
Committee as the date the award is to be effective.

(g) “Director” means any director, advisory director or consultant of the
Corporation or one of its Subsidiaries, but excluding any director, advisory
director or consultant who is also an officer or employee of the Corporation or
one of its Subsidiaries.

(h) “Employee” means any officer or other key employee of the Corporation or one
of its Subsidiaries, including any director who is also an officer or key
employee of the Corporation or one of its Subsidiaries.

(i) “Exchange Act” means the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

(j) “Executive” means an Employee who is, or in the judgment of the Committee
may become, the Chief Executive Officer of the Corporation or one of the other
four most highly compensated executive officers of the Corporation.

(k) “Fair Market Value” means the closing sale price (or average of the quoted
closing bid and asked prices if there is no closing sale price reported) of the
Common Stock on the trading day immediately prior to the date specified as
reported by The Nasdaq Stock Market or by the principal national stock exchange
on which the Common Stock is then listed. If there is no reported price
information for the Common Stock, the Fair Market Value will be determined by
the Committee, in its sole discretion. In making such determination, the
Committee may, but shall not be obligated to, commission and rely upon an
independent appraisal of the Common Stock.

(l) “Non-Employee Director” means an individual who is a “non-employee director”
as defined in Rule 16b-3 under the Exchange Act and also an “outside director”
within the meaning of Treasury Regulation § 1.162-27(e)(3).

(m) “Nonqualified Option” means any Option that is not a Qualified Option.

(n) “Option” means a stock option granted pursuant to Section 6 of this Plan.

(o) “Optionee” means any Employee or Director who receives an Option.

(p) “Participant” means any Employee or Director who receives an Option pursuant
to this Plan.

(q) “Plan” means the Aegis Communications Group, Inc. 1998 Stock Option Plan, as
amended from time to time.

(r) “Qualified Option” means any Option that is intended to qualify as an
“incentive stock option” within the meaning of Section 422 of the Code.

(s) “Rule 16b-3” means Rule 16b-3 of the rules and regulations under the
Exchange Act, as Rule 16b-3 may be amended from time to time, and any successor
provisions to Rule 16b-3 under the Exchange Act.

(t) “Subsidiary” means any now existing or hereinafter organized or acquired
company of which more than fifty percent (50%) of the issued and outstanding
voting stock is owned or controlled directly or indirectly by the Corporation or
through one or more Subsidiaries of the Corporation.

3. Term of Plan. The Plan was initially adopted by the Board effective as of
April 7, 1998. To permit the granting of Qualified Options under the Code, and
to qualify awards of Options hereunder as “performance based” under
Section 162(m) of the Code, the Plan was approved by the shareholders of the
Corporation on July 9, 1998. On March 29, 2000, the Board approved the following
amendments to the Plan:

(a) increase in the number of shares issuable upon the exercise of Options
pursuant to this Plan from 7,500,000 to 9,000,000; and

 

2



--------------------------------------------------------------------------------

(b) increase in the annual limit on the number of option shares issuable to an
individual executive officer from 1,500,000 to 3,000,000.

On May 4, 2000, these amendments to the Plan were approved by the shareholders
of the Corporation.

On July 27, 2001, the Board approved an increase in the number of shares
issuable upon the exercise of Options pursuant to this Plan from 9,000,000 to
12,000,000. On August 8, 2001, this amendment to the Plan was approved by the
shareholders of the Corporation.

On June 29, 2005, the Board approved an increase in the number of shares
issuable upon the exercise of Options pursuant to this Plan from 12,000,000 to
35,000,000. On December 28, 2005, this amendment to the Plan was approved by the
stockholders of the Corporation.

The Plan, as amended, shall continue in effect until terminated pursuant to
Section 18(a).

4. Shares Subject to the Plan. Except as otherwise provided in Section 17
hereof, the aggregate number of shares of Common Stock issuable upon the
exercise of Options pursuant to this Plan shall be 35,000,000 shares. Shares
issuable upon the exercise of Options may either be authorized but unissued
shares or treasury shares. The Corporation shall, during the term of this Plan,
reserve and keep available a number of shares of Common Stock sufficient to
satisfy the requirements of the Plan. If an Option should expire or become
unexercisable for any reason without having been exercised in full, then the
shares that were subject thereto shall, unless the Plan shall have terminated,
become immediately available for the grant of additional Options under this
Plan, subject to the limitations and adjustments set forth above. In addition,
for purposes of calculating the aggregate number of shares that may be issued
under this Plan, only the net shares issued (including the shares, if any,
withheld for tax withholding requirements) shall be counted when shares of
Common Stock are used as full or partial payment for shares issued upon exercise
of a Qualified Option or a Nonqualified Stock Option. Shares tendered by a
Participant as payment for shares issued upon such exercise shall be available
for reissuance under the Plan.

5. Eligibility. Qualified Options may be granted under Section 6 of the Plan to
such Employees of the Corporation or its Subsidiaries as may be determined by
the Committee. Nonqualified Options may be granted under Section 6 of the Plan
to such Employees or Directors of the Corporation or its Subsidiaries as may be
determined by the Committee. Subject to the limitations and qualifications set
forth in this Plan, the Committee shall also determine the number of Options to
be granted, the number of shares subject to each Option grant, the exercise
price or prices of each Option, the vesting and exercise period of each Option,
whether an Option may be exercised as to less than all of the Common Stock
subject thereto, and such other terms and conditions of each Option as are
consistent with the provisions of this Plan. In connection with the granting of
Qualified Options, the aggregate Fair Market Value (determined at the Date of
Grant of a Qualified Option) of the shares with respect to which Qualified
Options are exercisable for the first time by an Optionee during any calendar
year (under all such plans of the

 

3



--------------------------------------------------------------------------------

Optionee’s employer corporation and its parent and subsidiary corporations as
defined in Section 424(e) and (f) of the Code, or a corporation or a parent or
subsidiary corporation of such corporation issuing or assuming an Option in a
transaction to which Section 424(a) of the Code applies (collectively, such
corporations described in this sentence are hereinafter referred to as “Related
Corporations”)) shall not exceed $100,000 or such other amount as from time to
time provided in Section 422(d) of the Code or any successor provision. In the
event that the Participant’s total Qualified Options exceed the $100,000 limit
in any calendar year (whether due to acceleration of exercisability,
miscalculation, error or otherwise) the amount of Qualified Options that exceed
such limit shall be treated as Nonqualified Options. The Qualified Options
granted earliest (whether under this Plan or any other agreement or plan) shall
be applied first to the $100,000 limit. In the event that only a portion of the
Qualified Options granted at the same time can be applied to the $100,000 limit,
the Corporation shall issue separate share certificates for such number of
shares as does not exceed the $100,000 limit, and shall designate such shares as
Qualified Option stock in its share transfer records.

6. Grant of Options. Except as provided in Section 18(c), the Committee shall
determine the number of shares of Common Stock to be offered from time to time
pursuant to Options granted hereunder and shall grant Options under the Plan.
Notwithstanding the foregoing, each member of the Committee shall be eligible to
receive Options only if the Board unanimously (except for such Committee member)
grants such Option to such member. The grant of Options shall be evidenced by
Option agreements containing such terms and provisions as are approved by the
Committee and executed on behalf of the Corporation by an appropriate officer.
In connection with the granting of any Options under the Plan, the aggregate
number of shares of Common Stock with respect to which Options may be granted to
any single Executive in any one calendar year shall not exceed 3,000,000. Solely
for this purpose, Options that lapse or are canceled continue to count against
such limit.

7. Time of Grant of Options. The date of grant of an Option under the Plan shall
be the date on which the Committee awards the Option or, if the Committee so
determines, the date specified by the Committee as the date the award is to be
effective. Notice of the grant shall be given to each Participant to whom an
Option is granted promptly after the date of such grant.

8. Price. The exercise price for each share of Common Stock subject to an Option
(the “Exercise Price”) granted pursuant to Section 6 of the Plan shall be
determined by the Committee at the Date of Grant; provided, however, that
(a) the Exercise Price for any Option shall not be less than 100% of the Fair
Market Value of the Common Stock at the Date of Grant, and (b) if the Optionee
owns on the Date of Grant more than 10 percent of the total combined voting
power of all classes of stock of the Corporation or its parent or any of its
subsidiaries, as more fully described in Section 422(b)(6) of the Code or any
successor provision (such shareholder is referred to herein as a “10-Percent
Shareholder”), the Exercise Price for any Qualified Option granted to such
Optionee shall not be less than 110% of the Fair Market Value of the Common
Stock at the Date of Grant.

9. Vesting. Subject to Section 11 of this Plan, each Option award under the Plan
shall vest or be subject to forfeiture in accordance with the provisions set
forth in the applicable Option agreement. The Committee may, but shall not be
required to, permit acceleration of vesting or termination of forfeiture
provisions upon any sale of the Corporation or similar

 

4



--------------------------------------------------------------------------------

transaction. In the event that the acceleration of any Option hereunder upon a
change of control of the Corporation or similar transaction would result in an
“excess parachute payment” (as defined in Section 280G of the Code), the
Participant’s Option agreement shall specify whether the exercisability of the
full number of shares shall be accelerated. In the event that the Option
agreement does not specify whether the exercisability of the full number of
shares shall be accelerated and the Committee determines that an excess
parachute payment would result if acceleration occurred (when added to any other
payments or benefits contingent on a change of control under any other
agreements, arrangements or plans), then the number of shares as to which
excercisability is accelerated shall be reduced so that total parachute payments
do not exceed 299% of the Optionee’s “base amount,” as defined in
Section 280G(b)(3) of the Code. A Participant’s Option agreement may contain
such additional provisions with respect to vesting as the Committee may specify.

10. Exercise. A Participant may pay the Exercise Price of the shares of Common
Stock as to which an Option is being exercised by the delivery of (a) cash,
(b) check, (c) at the Corporation’s option, by the delivery of shares of Common
Stock having a Fair Market Value on the date immediately preceding the exercise
date equal to the Exercise Price and have been held by the Optionee at least six
(6) months prior to the date of exercise, or (d) at the Corporation’s option,
any other consideration that the Corporation determines is consistent with the
Plan’s purpose and applicable law. If the shares to be purchased are covered by
an effective registration statement under the Securities Act of 1933, as
amended, any Option granted under the Plan may be exercised by a broker-dealer
acting on behalf of an Optionee if (i) the broker-dealer has received from the
Optionee or the Corporation a fully- and duly-endorsed agreement evidencing such
Option, together with instructions signed by the Optionee requesting the
Corporation to deliver the shares of Common Stock subject to such Option to the
broker-dealer on behalf of the Optionee and specifying the account into which
such shares should be deposited, (ii) adequate provision has been made with
respect to the payment of any withholding taxes due upon such exercise, and
(iii) the broker-dealer and the Optionee have otherwise complied with
Section 220.3(e)(4) of Regulation T, 12 CFR Part 220, or any successor
provision.

11. When Qualified Options May be Exercised. No Qualified Option shall be
exercisable at any time after the expiration of ten (10) years from the Date of
Grant; provided, however, that if the Optionee with respect to a Qualified
Option is a 10-Percent Shareholder on the Date of Grant of such Qualified
Option, then such Option shall not be exercisable after the expiration of five
(5) years from its Date of Grant. In addition, if an Optionee of a Qualified
Option ceases to be an employee of the Corporation or any Related Corporation
for any reason, such Optionee’s vested Qualified Options shall not be
exercisable after (a) three (3) months following the date such Optionee ceases
to be an employee of the Corporation or any Related Corporation, if such
cessation of service is not due to the death or permanent and total disability
(within the meaning of Section 22(e)(3) of the Code) of the Optionee, or
(b) twelve (12) months following the date such Optionee ceases to be an employee
of the Corporation or any Related Corporation, if such cessation of service is
due to the death or permanent and total disability (as defined above) of the
Optionee. Upon the death of an Optionee, any vested Qualified Option exercisable
on the date of death may be exercised by the Optionee’s estate or by a person
who acquires the right to exercise such Qualified Option by bequest or
inheritance or by reason of the death of the Optionee, provided that such
exercise occurs within both the remaining option term of the Qualified Option
and twelve (12) months after the date of the Optionee’s death. This

 

5



--------------------------------------------------------------------------------

Section 11 only provides the outer limits of allowable exercise dates with
respect to Qualified Options; the Committee may determine that the exercise
period for a Qualified Option shall have a shorter duration than as specified
above.

12. Option Financing. Upon the exercise of any Option granted under the Plan,
the Corporation may, but shall not be required to, make financing available to
the Participant for the purchase of shares of Common Stock pursuant to such
Option on such terms as the Board or the Committee may specify.

13. Withholding of Taxes. The Committee shall make such provisions and take such
steps as it may deem necessary or appropriate for the withholding of any taxes
that the Corporation is required by any law or regulation of any governmental
authority to withhold in connection with any Option including, but not limited
to, (a) withholding the issuance of all or any portion of the shares of Common
Stock subject to such Option until the Participant reimburses the Corporation
for the amount it is required to withhold with respect to such taxes,
(b) withholding any portion of such issuance in an amount sufficient to
reimburse the Corporation for the amount of taxes it is required to withhold,
(c) allowing the Participant to deliver Common Stock as payment for the amount
the Corporation is required to withhold for taxes or (d) taking any other action
reasonably required to satisfy the Corporation’s withholding obligation.

14. Conditions Upon Issuance of Shares.

(a) The Corporation shall not be obligated to sell or issue any shares upon the
exercise of any Option granted under the Plan unless the issuance and delivery
of shares comply with all provisions of applicable federal and state securities
laws and the requirements of The Nasdaq Stock Market or any stock exchange upon
which shares of the Common Stock may then be listed.

(b) As a condition to the exercise of an Option, the Corporation may require the
person exercising the Option to make such representations and warranties as may
be necessary to assure the availability of an exemption from the registration
requirements of applicable federal and state securities laws.

(c) The Corporation shall not be liable for refusing to sell or issue any shares
covered by any Option if the Corporation cannot obtain authority from the
appropriate regulatory bodies deemed by the Corporation to be necessary to sell
or issue such shares in compliance with all applicable federal and state
securities laws and the requirements of The Nasdaq Stock Market or any stock
exchange upon which shares of the Common Stock may then be listed. In addition,
the Corporation shall have no obligation to any Participant, express or implied,
to list, register or otherwise qualify the shares of Common Stock covered by any
Option.

(d) No Participant will be, or will be deemed to be, a holder of any Common
Stock subject to an Option unless and until such Participant has exercised his
or her Option and paid the purchase price for the subject shares of Common
Stock.

 

6



--------------------------------------------------------------------------------

15. Restrictions on Transfer.

(a) Options issued pursuant to the Plan shall be nontransferable except by will
or the laws of descent and distribution, and may only be exercisable during the
Participant’s lifetime only by the Participant.

(b) Shares of Common Stock issued pursuant to the Plan may be subject to
restrictions on transfer under applicable federal and state securities laws. The
Committee may impose such additional restrictions on the ownership and transfer
of shares of Common Stock issued pursuant to the Plan as it deems desirable; any
such restrictions shall be set forth in any Option agreement entered into
hereunder.

16. Modification of Plan and Options.

(a) The Committee may from time to time and at any time alter, amend, suspend,
discontinue or terminate this Plan; provided, however, that no such action of
the Committee may, without the approval of the shareholders of the Corporation,
alter the provisions of the Plan so as to (i) increase the maximum number of
shares of Common Stock that may be subject to Qualified Options under this Plan
(except as provided in Section 17 of this Plan), (ii) change the class of
employees eligible to receive Qualified Options pursuant to this Plan, or
(iii) change the annual limit on the number of Options granted to an Executive
in Section 6 above.

(b) At any time and from time to time, the Committee may execute an instrument
providing for modification, extension or renewal of any outstanding Option,
provided that no such modification, extension or renewal shall impair the Option
without the consent of the holder of the Option. Notwithstanding the foregoing,
(i) in the event of such a modification, substitution, extension or renewal of a
Qualified Option, the Committee may increase the exercise price of such Option
if necessary to retain the qualified status of such Option, and (ii) the
Committee may, in its discretion and without the holder’s consent, convert, any
Qualified Option into a Nonqualified Option.

17. Effect of Change in Stock Subject to the Plan. In the event that each of the
outstanding shares of Common Stock (other than shares held by dissenting
shareholders) shall be changed into or exchanged for a different number or kind
of shares of stock of the Corporation or of another corporation (whether by
reason of merger, consolidation, recapitalization, reclassification, split-up,
combination of shares or otherwise), or in the event a stock split or stock
dividend occurs, then the Corporation may either (a) substitute for each share
of Common Stock then subject to Options or available for Options the number and
kind of shares of stock into which each outstanding share of Common Stock (other
than shares held by dissenting shareholders) shall be so changed or exchanged,
or the number of shares of Common Stock as is equitably required in the event of
a stock split or stock dividend, together with an appropriate adjustment of the
Exercise Price, or (b) cancel all such Options as of the effective date of any
merger, consolidation, recapitalization, reclassification, split-up or
combination of shares by giving written notice to each holder thereof or his
personal representatives of its intention to do so and by permitting the
exercise of all such Options, without regard to determinations of periods or
installments of exercisability during the thirty (30) day period immediately
preceding such effective date. The Committee may, but shall not be required to,
provide additional anti-dilution protection to a Participant under the terms of
the Participant’s Option agreement.

 

7



--------------------------------------------------------------------------------

18. Administration.

(a) Notwithstanding anything to the contrary herein, to the extent necessary to
comply with the requirements of Rule 16b-3, the Plan shall be administered by
the Board, if each member is a Non-Employee Director, or by a committee
comprised solely of two or more Non-Employee Directors appointed by the Board
(the group responsible for administering the Plan is referred to as the
“Committee”). Options may be granted under Section 6 only by majority agreement
of the members of the Committee. Option agreements, in the form as approved by
the Committee, and containing such terms and conditions consistent with the
provisions of this Plan as are determined by the Committee, may be executed on
behalf of the Corporation by the Chairman of the Board, the President or any
Vice President of the Corporation. The Committee shall have complete authority
to construe, interpret and administer the provisions of this Plan and the
provisions of the Option agreements granted hereunder; to prescribe, amend and
rescind rules and regulations pertaining to this Plan; to suspend, discontinue
or terminate this Plan; and to make all other determinations necessary or deemed
advisable in the administration of the Plan. The determinations, interpretations
and constructions made by the Committee shall be final and conclusive. No member
of the Committee shall be liable for any action taken, or failed to be taken,
made in good faith relating to the Plan or any award thereunder, and the members
of the Committee shall be entitled to indemnification and reimbursement by the
Corporation in respect of any claim, loss, damage or expense (including
attorneys’ fees) arising therefrom to the fullest extent permitted by law.

(b) Members of the Committee shall be specified by the Board, and shall consist
solely of Non-Employee Directors. Non-Employee Directors may not possess an
interest in any transaction for which disclosure is required under
Section 404(a) of Regulation S-K under the Exchange Act or be engaged in a
business relationship that must be disclosed under Section 404(a) and must
qualify as ‘outside directors’ as defined in Section 162(m) of the Code and
regulations thereunder.

(c) Although the Committee may suspend, discontinue or terminate the Plan at any
time, all Qualified Options must be granted within ten (10) years from the
effective date of the Plan or the date the Plan is approved by the shareholders
of the Corporation, whichever is earlier.

19. Continued Employment Not Presumed. Nothing in this Plan or any document
describing it nor the grant of any Option shall give any Participant the right
to continue in the employment of the Corporation or affect the right of the
Corporation to terminate the employment of any such person with or without
cause.

20. Liability of the Corporation. Neither the Corporation, its directors,
officers or employees or the Committee, nor any Subsidiary which is in existence
or hereafter comes into existence, shall be liable to any Participant or other
person if it is determined for any reason by the Internal Revenue Service or any
court having jurisdiction that any Qualified Option granted hereunder does not
qualify for tax treatment as an incentive stock option under Section 422 of the
Code.

 

8



--------------------------------------------------------------------------------

21. Governing Law. The Plan shall be governed by and construed in accordance
with the laws of State of Delaware and the United States, as applicable, without
reference to the conflict of laws provisions thereof.

22. Severability of Provisions. If any provision of this Plan is determined to
be invalid, illegal or unenforceable, such invalidity, illegality or
unenforceability shall not affect the remaining provisions of the Plan, but such
invalid, illegal or unenforceable provision shall be fully severable, and the
Plan shall be construed and enforced as if such provision had never been
inserted herein.

 

9